      Case 2:16-cr-00178-JCZ-KWR Document 219 Filed 08/04/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                              CRIMINAL ACTION

 VERSUS                                                                NO. 16-178

 JERMEL WOODS                                                          SECTION “A”


                                  ORDER AND REASONS

       Before the Court is a Motion for Compassionate Release (Rec. Doc. 213) pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Jermel Woods. For the following

reasons, the motion is denied without prejudice.

       I.     BACKGROUND

       On July 6, 2017, Woods pleaded guilty to Count 1 of the Indictment that charged him

with conspiracy to distribute and possess with the intent to distribute controlled substances

in violation of 21 U.S.C. § 846. (Rec. Doc. 151, p. 1, Judgment). The Court then sentenced

Woods on December 5, 2017 to a total term of imprisonment of 120 months. Id. at 2. Woods

is currently being housed at FPC Montgomery in Montgomery, Alabama. (Rec. Doc. 213,

Woods’ Memorandum in Support). On April 16, 2021, Woods filed this instant Motion for

Compassionate Release because of the COVID-19 outbreak, and the Court will now address

the merits of his motion.

       II.    DISCUSSION

       Woods filed his motion for a sentence modification under the First Step Act of 2018.

He asks the Court to grant his compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

This statute allows for the modification of a term of imprisonment upon a finding that certain

extraordinary and compelling reasons warrant a reduction in an inmate's sentence. As




                                         Page 1 of 5
        Case 2:16-cr-00178-JCZ-KWR Document 219 Filed 08/04/21 Page 2 of 5




amended by the First Step Act in December of 2018, the compassionate release provision

provides that:

          (c) Modification of an Imposed Term of Imprisonment — the court may not
          modify a term of imprisonment once it has been imposed except that—

                         (1) in any case—

                                 (A) the court, upon motion of the Director of the Bureau
                                 of Prisons, or upon motion of the defendant after the
                                 defendant has fully exhausted all administrative rights to
                                 appeal a failure of the Bureau of Prisons to bring a motion
                                 on the defendant's behalf or the lapse of 30 days from the
                                 receipt of such a request by the warden of the defendant's
                                 facility, whichever is earlier, may reduce the term of
                                 imprisonment (and may impose a term of probation or
                                 supervised release with or without conditions that does
                                 not exceed the unserved portion of the original term of
                                 imprisonment), after considering the factors set forth in
                                 section 3553(a) to the extent that they are applicable, if it
                                 finds that—

                                 (i) extraordinary and compelling reasons warrant such a
                                 reduction . . .

                                 and that such a reduction is consistent with applicable
                                 policy statements issued by the Sentencing
                                 Commission[.]1

          Although sentence reductions under § 3582 historically could be ordered only upon a

motion by the Director of the BOP, the First Step Act of 2018 amended the statute to allow

prisoners to petition the district courts as set forth above. However, as the statute makes

clear, prior to filing motions for release in the district court, a prisoner must first exhaust his

administrative remedies either by fully exhausting administrative appeals of the BOP's

decision not to file a motion for compassionate release on his behalf, or by filing the motion

with the court after a lapse of 30 days from the date of the warden's receipt of his request for

release, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The administrative-exhaustion



1
    18 U.S.C. § 3582(c)(1)(A).

                                              Page 2 of 5
      Case 2:16-cr-00178-JCZ-KWR Document 219 Filed 08/04/21 Page 3 of 5




provision is set out in mandatory terms—the district court can modify a sentence only after

the defendant has exhausted administrative remedies. This mandatory language includes no

exceptions, equitable or otherwise.

       Here, Woods satisfied his internal request requirement for compassionate release with

his Bureau of Prisons (BOP) warden on April 22, 2021. (Rec. Doc. 218, Response to

Defendant’s Motion for Compassionate Release). Thus, Woods has satisfied the exhaustion

requirements of 18 U.S.C. § 3852(c)(1)(A). Accordingly, the Court will next consider whether

there are extraordinary and compelling reasons for granting Woods’ motion.

               B. Extraordinary and Compelling Reasons

       28 U.S.C. § 994(t) provides: “[t]he Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of title

18, shall describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.

Accordingly, the relevant policy statement of the Commission is binding on the Court. 2

       The Sentencing Guidelines policy statement is found in § 1B1.13 and provides that

the Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,”

and the Court determines that “the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g).” Additionally, in application note 1

to the policy statement, the Commission identifies the “extraordinary and compelling reasons”

that may justify compassionate release. The note provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the

2
 See Dillon v. United States, 560 U.S. 817, 827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a
sentencing reduction based on a retroactive guideline amendment, “if such a reduction is consistent
with applicable policy statements issued by the Sentencing Commission,” the Commission’s
pertinent policy statements are binding on the Court).

                                            Page 3 of 5
     Case 2:16-cr-00178-JCZ-KWR Document 219 Filed 08/04/21 Page 4 of 5




       community], extraordinary and compelling reasons exist under any of the
       circumstances set forth below:
         (A) Medical Condition of the Defendant.—
              (i) The defendant is suffering from a terminal illness (i.e., a serious and
              advanced illness with an end of life trajectory). A specific prognosis
              of life expectancy (i.e., a probability of death within a specific time
              period) is not required. Examples include metastatic solid-tumor
              cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
              and advanced dementia.
              (ii) The defendant is—
              (I) suffering from a serious physical or medical condition,
                 (II) suffering from a serious functional or cognitive impairment, or
                 (III) experiencing deteriorating physical or mental health because of
                 the aging process, that substantially diminishes the ability of the
                 defendant to provide self-care within the environment of a
                 correctional facility and from which he or she is not expected to
                 recover.
         (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
experiencing a serious deterioration in physical or mental health because of the aging
process; and (iii) has served at least 10 years or 75 percent of his or her term of
imprisonment, whichever is less.
         (C) Family Circumstances.—
              (i) The death or incapacitation of the caregiver of the defendant’s minor
              child or minor children.
              (ii) The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the
              spouse or registered partner.
          (D) Other Reasons.—As determined by the Director of the Bureau of
          Prisons, there exists in the defendant’s case an extraordinary and
          compelling reason other than, or in combination with, the reasons described
          in subdivisions (A) through (C).

       Additionally, to obtain compassionate release, the defendant has the burden of

demonstrating “that he ‘is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g).’” United States v. Reed, No. CR 15-100, 2020 WL

2850145, at *4 (E.D. La. June 2, 2020) (Fallon, J). “Section 3142(g) requires the court to

consider factors such as the nature and circumstances of the charged offense, the history

and characteristic of the defendant, and the nature of seriousness of the danger to a person


                                          Page 4 of 5
      Case 2:16-cr-00178-JCZ-KWR Document 219 Filed 08/04/21 Page 5 of 5




or the community at large posed by the defendant’s release.” Id. (citing 18 U.S.C. § 3142(g)).

Generally, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397,

at *4 (M.D. La. Apr. 1, 2020) (Dick, J.).

       Here, Woods asserts that he suffers from a body mass index of over 30 and hepatitis-

B. However, he has the burden to establish his entitlement to compassionate release based

on those grounds. Woods has failed to provide any medical documentation specific to him of

his extraordinary or compelling medical condition claims. Thus, Woods has failed to

demonstrate that he meets the requirements for compassionate release on the merits at this

time. The Government asserts that Woods’ motion should be denied without prejudice in

order to preserve his ability to refile this motion if he can support his claims with the

appropriate medical documentation.

       Accordingly;

       IT IS ORDERED that the Motion for Compassionate Release (Rec. Doc. 213)

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Jermel Woods is DENIED

WITHOUT PREJUDICE.



                                                    __________________________________
       August 4, 2021                                       JUDGE JAY C. ZAINEY
                                                      UNITED STATES DISTRICT JUDGE




                                            Page 5 of 5
